Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Response to Arguments
Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive. 
With regard to the 112 Rejection, applicant’s arguments are generally persuasive; however a residual indefiniteness issue remains regarding terminology in claim 14 “the topmost layer includes” which should read “the topmost layer including” for grammatical clarity. Also, the claim as a whole remains ambiguous as it is unclear whether the recited porosity of (>= 38%) for the topmost layer pertains to or includes the portion of the topmost layer which encompasses the compound layer, or instead refers to the portion of topmost layer not comprised in the compound layer, or to an average or composite porosity including the portion of the topmost layer which has the compound layer and portion other than the compound layer, which would necessarily have a different porosity. The Examiner agrees with Applicant that one of ordinary skill in the art would have understood that the compound layer is encompassed within the topmost layer as evident from the Specification at [0044]. However, this does not resolve the issue as to specifically which membrane portion has the recited porosity
With regard to the 103 Rejection, applicant chooses to refer to the US 2016/0375405. The rejection is made over WO 2015/146354 (Cho et al) and will be referred to as such.

 However, it is submitted that they clearly disclose ranges for both the porosity and the thickness wherein it is clear that one of ordinary skill in the art would choose the appropriate values based on desired final properties of the material. It is well-known and established that porosity and thickness are result effective variables that are factors in the flow through the material and also the retention of particles.
Further, Miyahara et al. disclose the range of porosity for both the topmost (212c) and the supporting (212b) layers as from 15-70% [0026, 0028, 0029, 0030]. The ratio disclosed for porosity is “greater than or equal to 1.08”. A 1.08 ratio would be, for an example, the topmost layer having a porosity of 54% and the bottom layer having a porosity of 50%. These values are clearly within the claimed range, in addition to being recognized as result effective variables. It is also pointed out that 38% and 35% are at approximately, or slightly below, the mid-point of the ranges for porosity of 15-70% for each layer as disclosed by the reference, thus values of >= 38% and >=35% are reasonably or logically expected from what is disclosed by Miyahara.
It is further submitted that Miyahara discloses the average pore diameter of the topmost or surface layer as optionally being smaller than the average pore diameter of the supporting layer [0030], and teaches a preferred material of the topmost and supporting layers being ceramic such as alumina or titania [0022, 0062] . Darcovich teaches that decrease of pore size diameters of ceramic membrane layers (column 3, 
Applicant further argues that Samples Nos. 8-11 of Table 1 of the instant Specification correspond to the amended claim limitations regarding porosities, ranges of porosities and depth of penetration, resulting in significant membrane performance relative to the other Samples. However, this is not persuasive, since the Samples of Table 1 are not commensurate with a comparison of the prior art, particularly the membranes of Miyahara or Darcovich, relative to the instantly claimed membrane. The Samples of Table 1 are instead merely directed to comparisons between different potential embodiments of applicant’s own membrane device.
Therefore, the rejection above is maintained. And, further, for additional information on ranges, Applicant can reference 2144.05 wherein “In the case where the 
Regarding the thickness, Miyahara et al. recite the thickness of the topmost layer as being 1-10 um and the supporting layer as being from 5-80 microns. The ranges would convert to 0.0125 (1/80) to 2 (10/5). Clearly, 0.9 falls within this range. Applicant can reference 2144.05 wherein “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). For the reasons also mentioned in the rejection and above with respect to the porosity, the thickness is clearly a result effective variable that is routinely optimized.
Applicant generally references Table 1 as showing “advantages”. This is not sufficient disclosure or explanation to establish unexpected or superior results to overcome the prior art’s teaching. The limited examples do not provide evidence across the ranges and also fails to establish why one of ordinary skill in the art would not reach these through routine experimentation when the claimed ranges fall within the prior art ranges.
Applicant has failed to show or explain why their ranges are distinct from the prior art or why the ranges claimed would not be reached by routine experimentation given the facts and suggestions of the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 14, “the topmost layer includes” is grammatically confusing and should be “the topmost layer including”.  The claim as a whole is also ambiguous as it is unclear whether the recited porosity of the topmost layer pertains to or includes the portion of the topmost layer which encompasses the compound layer, or instead refers to the portion of topmost layer not comprised in the compound layer, or to an average or composite porosity including the portion of the topmost layer which has the compound layer and portion other than the compound layer, which would necessarily have a different porosity. 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (or Miyahara et al) WIPO document WO2015/146354 hereinafter Miyahara (Translation provided and referenced for rejection, the text of US 2016/0375405 .
	For claims 14 and 16: Miyahara teaches a porous support comprising: a base body (Fig. 3, 211), a topmost layer (Fig. 3, 212c), and a supporting layer (Fig. 3, 232b) being disposed between the base body and the topmost layer and making contact with the topmost layer (Fig. 3), a separation membrane formed on the topmost layer (Fig. 3, 300). 
Miyahara teaches that the porosity of the topmost layer (212c) has a porosity of from 15-70% [0028] and the thickness if from 1 um to 10 um [0028].
They also teach that the porosity of the supporting layer (212b) is 15-70% and the thickness is from 5 um to 80 um [0026].
Miyahara does not teach wherein a ratio of a porosity of the topmost layer to a porosity of the supporting layer is greater than or equal to 1.08, and a ratio of a thickness of the topmost layer to a thickness of the supporting layer is less than or equal to 0.9. However, Miyahara discloses the range of porosity for both the topmost (212c) and the supporting (212b) layers as from 15-70%. They also disclose the thickness of the topmost layer (212c) to be from 1 um to 10 um and the thickness of the supporting layer (212b) to be from 5 um to 80 um. While the ratios claims are not explicitly disclosed by Miyahara, the porosity and the thickness of the layers are clearly result effective variables that can be varied within the ranges disclosed. Choosing values in the ranges disclosed wherein the values meet the claimed ratios was within the routine experimentation and skill of one of ordinary skill in the art at the time of the invention. 

Miyahara et al. disclose the range of porosity for both the topmost (212c) and the supporting (212b) layers as from 15-70% [0026, 0028, 0029, 0030]. The ratio disclosed for porosity is “greater than or equal to 1.08”. A 1.08 ratio would be, for an example, the topmost layer having a porosity of 54% and the bottom layer having a porosity of 50%. These values are clearly within the claimed range, in addition to being recognized as result effective variables. It is also pointed out that 38% and 35% are at approximately, or slightly below, the mid-point of the ranges for porosity of 15-70% for each layer as disclosed by the reference, thus values of >= 38% and >=35% are reasonably or logically expected from what is disclosed by Miyahara.
It is further submitted that Miyahara discloses the average pore diameter of the topmost or surface layer as optionally being smaller than the average pore diameter of the supporting layer [0030], and teaches a preferred material of the topmost and supporting layers being ceramic such as alumina or titania [0022, 0062] . Darcovich teaches that decrease of pore size diameters of ceramic membrane layers (column 3, lines 30-36 and column 4, lines 36-45), which when corresponds to a decrease of porosity, results in an advantageous combination of properties optimizing separation efficiency and efficacy, particularly when the membrane layers are synthesized to 
Miyahara also teaches that the membrane (300) is formed on the topmost layer (212c) using a flow-down method wherein the fluid flows down over the porous topmost layer (212c). The film can also be applied by dipping or spin coating [0046] and that the separation film thickness if 5.0 um or less [0041, 0045-0049] with only a portion of that penetrating into the topmost layer (212c). The methods of pouring, dipping, or layering the fluid film material on the topmost layer will result in fluid penetration into the topmost layer given that the top most layer is porous and made of porous materials. This is the same way the separation layer of the instant invention is formed.
Miyahara does not teach the depth of penetration of the film material into the topmost layer. They teach that the separation film thickness if 5.0 um or less [0049] with only a portion of that penetrating into the topmost layer (212c). It was within the skill of one of ordinary skill in the art at the time of the invention to choose a value less than 5.0 um for the membrane thickness which would result in a penetrating layer whose depth will depend on the amount of film material applied. “[W]here the general conditions of a 
With respect to the depth of penetration, Miyahara clearly teaches that the thickness of the separation membrane is 5.0 um or less. The claimed range of the compound layer - that is the portion of the separation layer that penetrates into the topmost layer - is greater than or equal to 0.2um and less than or equal to 1.0 um. Given that Miyahara et al. teach that the separation layer is a maximum of 5.0um, i.e. 0-5 um, the compound layer would have to be less than 5.0 um which overlaps with the range of 0.2um to 1.0 um. Further, it is clear that some of the separation layer would not be penetrated and so the range of the compound layer would overlap even more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
For claim 16, the ratio of porosities of 1.08% disclosed by Miyahara is well within the further limitation of the ratio being less than or equal to 1.40.
Conclusion

the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.
	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information



PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/23/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778